363 F.2d 24
Murphy JENKINS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22593.
United States Court of Appeals Fifth Circuit.
July 8, 1966.

E. V. Boagni, Asst. U.S. Atty., Shreveport, La., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM:


1
Appellant moved to vacate sentence under 28 U.S.C.A. 2255, alleging that he was improperly sentenced for two offenses, when in fact only one offense was involved.  The offenses charged, and for which Appellant is now serving consecutive sentences, were (1) stealing a letter from an authorized mail receptacle; and (2) abstracting from the same letter a Louisiana welfare check, 18 U.S.C.A. 1708.  The District Court held that these constituted two separate and distinct offenses and therefore supported two separate sentences.  We agree and affirm.  Poffenbarger v. Aderhold, 5 Cir., 1933, 67 F.2d 250, cert. denied, 1934, 290 U.S. 703, 54 S.Ct. 375, 78 L.Ed. 604, following Poffenbarger v. United States, 8 Cir., 1927, 20 F.2d 42; Kinsella v. Looney, 10 Cir., 1954, 217 F.2d 445; see United States v. Gumbs, 2 Cir., 1957, 246 F.2d 441; cf. Wilburn v. United States, 5 Cir., 1964, 326 F.2d 903; Tesciona v. Hunter, 10 Cir., 1945, 151 F.2d 589.


2
Affirmed.